Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9699625 to Kaplinger et al. (“Kaplinger”) in view of US 9537812 to Lewis et al. (“Lewis”).
Regarding claim 5, Kaplinger taught an apparatus for pushing a message, the apparatus comprising: 

receiving a pushed message; extracting message contents and identification information contained in the pushed message (a “RESTful request” comprising a “CAUple” and “payload”; consider at least column 6, lines 30-46) (consider further column 5, lines 39-58 regarding the composition of the pushed message) and determining a target application (“endpoint”/”notification endpoint” that may be an “application”) corresponding to the identification information, and sending the message contents to the corresponding target application. (consider generally column 6, lines 30-65) (consider further column 4, lines 20-31 regarding a “registry” which is used “to track relationships between applications, users, and the mobile devices” “for push notification” and wherein an “endpoint or notification endpoint” “can be defined at a device level” “or at an application level” “such as a particular application instance executing on one of the mobile devices” such that “each of the mobile devices” “can have more than one endpoint defined in the registry”) (consider further column 6, lines 66-67 wherein the “notification service” “is accessible by a number of components and/or applications”)
Kaplinger may be interpreted as not expressly teaching wherein the pieces of identification information within the pushed message are of applications contained in the pushed message, determining a target application corresponding to each piece of the identification information, and sending the message contents to each corresponding target application.
However, in an analogous art relating to pushed messages and sending of message contents to applications on devices (consider column 1, lines 8-29), Lewis teaches wherein a message contains a plurality of pieces of identification information of applications wherein a indicating the identity of applications that may be sent corresponding push notifications and/or a priority for each of these applications with regard to the current push notification. In a more particular example, the request can include the identity of another application (e.g., the second application) which may receive a corresponding notification”) (Examiner’s emphasis added.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kaplinger to include the taught features of Lewis such that the modification includes every element as claimed. Given Kaplinger’s disclosure of as claimed. Therefore, such a modification of the teachings of Kaplinger with the teachings of Lewis would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 6, the combined teachings of Kaplinger and Lewis taught the apparatus according to claim 5.
Kaplinger taught wherein receiving a pushed message comprises:
receiving, in response to a determination that a plurality of registered devices corresponding to user information exist, by a registered device of the plurality of registered devices, the pushed message. (consider column 6, lines 9-29 regarding the “registration” of “devices” “based on a device registration request” using a “user identifier” within the “registry”) (again, consider further column 4, lines 20-31 regarding a “registry” which is used “to track relationships between applications, users, and the mobile devices” “for push notification”) (consider also column 7, lines 14-16 wherein “Multiple endpoints of a same or different user can subscribe to the same topic”)

Kaplinger taught wherein the pushed message corresponds to a node identity of a client access server corresponding to one of the plurality of registered devices, the pushed message is one of a plurality of duplicated messages corresponding to the plurality of registered devices. (consider column 3, line 51-column 4, line 11 regarding the use of “gateways” which “are used to establish notification channels with the mobile devices” such that “a plurality of channel plugins” are used to “support a particular notification transport protocol” wherein the “notification channel” “is established between channel plugin 120C associated with the APNs notification transport protocol to send a notification trigger with a payload between the notification service 114, gateway 110C, and mobile device”) (consider further column 4, lines 23-25 wherein “The registry 116 can also coordinate which notification transport protocol and channel plugin 120 is associated with a particular endpoint”) (again, consider column 7, lines 14-16 wherein “Multiple endpoints of a same or different user can subscribe to the same topic”) (consider also column 4, lines 44-45 wherein “notification may be sent on all channels if a channel unique identifier is not specified in a notification trigger”)
Regarding claim 8, the combined teachings of Kaplinger and Lewis taught the apparatus according to claim 7.
Kaplinger taught wherein the one or more processors configured to execute the set of instructions to cause the apparatus to further perform:
establishing a link with the client access server, wherein link information (“channel unique identifier”) corresponding to the user information and the identification information is configured to be acquired from a client link management center (“registry”) based on the link. 
Claims 1-4 recite a method for pushing a message that contain substantially the same limitations as recited in claims 5-8 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kaplinger and Lewis and the same rationale supporting the conclusion of obviousness.
Claims 9-12 recite a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for pushing a message (again, consider Figure 5 and column 7, line 29-column 8, line 21) that contain substantially the same limitations as recited in claims 5-8 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kaplinger and Lewis and the same rationale supporting the conclusion of obviousness.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447